       2:20-cr-00543-RMG          Date Filed 09/08/20        Entry Number 1        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA                        )       CRIMINAL NO. 2:20-cr-543
                                                )
                                                )
                                                )               18 U.S.C. § 2
                v.                              )               18 U.S.C. § 2101
                                                )               18 U.S.C. § 922(g)(1)
                                                )               18 U.S.C. § 924(a)(2)
                                                )               18 U.S.C. § 924(d)
                                                )
                                                )
ORLANDO SHALROCKO KING                          )               INFORMATION
                                                )


                                              COUNT 1

THE UNITED STATES ATTORNEY CHARGES:

        That on or about the dates of May 30, 2020 and May 31, 2020, in the District of South

Carolina, the Defendant, ORLANDO SHALROCKO KING, travelled in interstate commerce

and used a facility of interstate commerce, with intent to incite a riot, to organize, participate in,

and carry on a riot, and to aid or abet any person in inciting or participating in or carrying on a riot;

and during the course of such travel or thereafter performed or attempted to perform an overt act

for the purposes specified above, including by not limited to:

        a. On or about May 30, 2020, ORLANDO SHALROCKO KING incited, participated

            in, and carried on a riot, and aided and abetted other persons in inciting and

            participating in and carrying on a riot;

In violation of Title 18, United States Code, Sections 2101 and 2.
      2:20-cr-00543-RMG           Date Filed 09/08/20    Entry Number 1       Page 2 of 2



                                           COUNT 2

THE UNITED STATES ATTORNEY FURTHER CHARGES:

       1.     That beginning in or about March 2020 and continuing up until on or about April

25, 2020, the exact dates being unknown, in the District of South Carolina, the defendant,

ORLANDO SHALROCKO KING, knowingly possessed a firearm and ammunition, all of

which had been shipped and transported in interstate and foreign commerce, that is, a Sig Sauer,

model P320, .9mm caliber pistol and .9mm caliber ammunition, having previously been convicted

of a crime punishable by imprisonment for a term exceeding one year, and knowing that he had

been convicted of such a crime;

       In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and 924(d).




                                             s/ Peter M. McCoy, Jr
                                             PETER M. MCCOY, JR. (MTA)
                                             UNITED STATES ATTORNEY




                                                2
